429 F.2d 983
Fred FREESTONE, Appellant,v.Robert H. FINCH, United States Secretary of Health, Education and Welfare.
No. 18535.
United States Court of Appeals, Third Circuit.
Argued September 14, 1970.
Decided September 16, 1970.

Appeal from the United States District Court for the District of New Jersey; Lawrence A. Whipple, Judge.
Thomas F. Shebell, Asbury Park, N. J., for appellant.
Judith S. Seplowitz, U. S. Department of Justice, Civil Division, William D. Ruckelshaus, Asst. Atty. Gen., Frederick B. Lacey, U.S. Atty., Morton Hollander, Atty., Department of Justice, Washington, D. C., for appellee.
Before STALEY, SEITZ and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have examined the record in this case and we can find no error. The judgment of the district court will be affirmed.